Citation Nr: 0022651	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-34 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for low back strain.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral chondromalacia of the knees with associated 
tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1988 to October 
1991 that has not been verified and from May 1994 to October 
1995 that has been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted service connection for 
low back strain and bilateral knee tendonitis, rated as 10 
and zero percent disabling, respectively.  The veteran 
perfected an appeal of the assigned ratings.

This case was previously before the Board in August 1998, at 
which time it was remanded for additional development.  In a 
January 2000 rating decision the RO revised the definition of 
the service-connected knee disability to bilateral 
chondromalacia and associated tendonitis, and increased the 
rating for the bilateral disorder from zero to 10 percent.  
The veteran contends that he is entitled to at least a 
30 percent rating for the bilateral knee disorder.  The Board 
finds, therefore, that the issue of the rating assigned for 
the bilateral knee disorder remains within the Board's 
jurisdiction.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(a claim remains in controversy if the RO grants less than 
the maximum available benefit).

The development requested in the Board's August 1998 remand 
has been completed and the case returned to the Board.



FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO. 

2.  From October 2, 1995, to May 6, 1997, low back strain was 
manifested by pain with use and muscle spasm on extreme 
forward bending.

3.  Effective May 6, 1997, low back strain has been 
manifested by characteristic pain on motion, with no evidence 
of muscle spasm.

4.  Since the effective date for the grant of service 
connection, chondromalacia with associated tendonitis of the 
right knee has been manifested by swelling and pain with use 
and crepitance, with normal range of motion.  

5.  Since the effective date for the grant of service 
connection, chondromalacia with associated tendonitis of the 
left knee has been manifested by swelling and pain with use 
and crepitance, with normal range of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for low 
back strain were met from October 2, 1995, to May 6, 1997; 
effective May 6, 1997, the criteria for a disability rating 
in excess of 10 percent have not been met.  38 U.S.C.A. § 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (1999).

2.  The criteria for a 10 percent disability rating for 
chondromalacia with associated tendonitis of the right knee 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1999).

3.  The criteria for a 10 percent disability rating for 
chondromalacia with associated tendonitis of the left knee 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran received 
treatment for bilateral knee pain in August 1995, which was 
diagnosed as patellar bursitis and tendonitis.  The records 
also show that he was seen on several occasions for low back 
pain with muscle spasm.  

The veteran was afforded a VA examination in April 1996, 
during which he reported having pain and swelling in both 
knees with strenuous activity, such as engaging in sports or 
walking more than one or two miles.  He also reported that 
squatting and bending produced crepitus in the knees.  He 
denied having knee pain in the absence of strenuous activity, 
or that the knees gave way.  

He stated that he also had pain in the lumbosacral area with 
strenuous activity, such as heavy lifting or participating in 
sports.  He indicated that the pain sometimes radiated into 
the neck, but not the lower extremities.  Ordinary activity, 
such as walking or sitting, did not produce back pain.  He 
sometimes took aspirin for the pain, but did not take any 
other medication because he did not like to take medication.  

On examination of the knees, there was no swelling or 
tenderness.  The veteran could fully extend and flex both 
knees to 130 degrees, and the patella was stable.  Squatting 
caused a cracking sound in both knees, but he was able to 
bend down and squat very well.  On examination of the back, 
the range of motion was flexion to 110 degrees, extension to 
30 degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 45 degrees bilaterally.  The examiner noted mild 
paraspinal muscle spasm at both sides of the lumbosacral 
spine, and muscle spasm with bending.  The veteran could walk 
on his toes and heels very well, the straight leg raising 
test was negative to 75 degrees, there was no evidence of 
muscle atrophy in the lower extremities, and muscle strength 
in the lower extremities was 5/5.  X-ray studies of the 
bilateral knees and lumbosacral spine revealed no 
abnormalities.  The examination resulted in diagnoses of 
bilateral knee tendonitis and a history of low back strain 
with intermittent low back pain syndrome.  

In March 1997 statements the veteran's girlfriend and mother 
reported that he had experienced constant pain in both knees 
and his back since service.  

During a March 1997 hearing the veteran testified that he 
sustained an injury to his back during service that was 
treated with pain pills.  He reported that pain in the low 
back interfered with his sleep, that he could not twist the 
back as he used to, and that he experienced muscle spasms in 
the back once a week or so that lasted for a couple of hours.  
He also reported that he experienced pain and swelling in 
both knees that was aggravated by walking, standing, or 
bending.  He stated that he had pain in the knees after 
walking across campus three times.

During a May 1997 VA examination the veteran stated that he 
had not been employed since leaving service because he was 
going to school.  He also denied having received any medical 
treatment for his back or knee complaints since service, 
although he took over the counter pain medication and applied 
ice packs to his knees.  On examination he was able to walk 
and get about in a very satisfactory manner, without any 
evidence of a limp or discomfort.  His gait was entirely 
normal.  Examination of the back revealed no abnormality of 
curvature, and there was no muscle spasm.  He was able to 
flex to 90 degrees and he had 75 degrees of free rotation to 
the right and left.  He could stand on his forefeet and rock 
back on his heels without any problem, and straightening the 
knees did not produce any pain in the back or knees.  
Reflexes in the lower extremities were equal and active, 
sensation and circulation were normal, and the straight leg 
raising test was negative to 80 degrees, which the examiner 
characterized as excellent.  The veteran was able to fully 
extend and flex both knees to 130 degrees, there was no 
evidence of muscle atrophy, and rotation of the knees was 
normal.  X-ray studies of both knees and the back were 
normal.  

The examiner stated that the veteran's primary complaints 
were subjective in nature, with few objective abnormalities.  
He was unable to give any diagnosis pertaining to the back or 
knees, and stated that he doubted that any significant 
abnormalities were present.  He suggested that the veteran 
undergo a psychiatric evaluation.

In conjunction with the Board's August 1998 remand, the RO 
asked the veteran to provide the names, addresses, and 
approximate dates of treatment for all health care providers 
since May 1997.  The veteran did not respond to that request.

The RO provided the veteran and additional VA examination in 
February 1999, during which he reported working as a cook, 
and that prolonged standing caused back pain.  He also 
reported that he experienced pain and popping in the knees 
with certain activity, such as running or repeatedly 
ascending or descending stairs.  He denied being on any 
medications, but indicated that he occasionally took aspirin 
for the pain.

On examination he had a normal stance and walked with a 
normal gait.  The examiner observed that he appeared to sit 
comfortably while providing his history, and that he rose 
from the chair without any apparent difficulty.  He stood 
with a normal degree of thoracic kyphosis and lumbar 
lordosis, without evidence of paravertebral muscle spasm.  
There was no radiation of pain from the low back into the 
lower extremities.  He was able to flex to 100 degrees and 
recover to the upright position without difficulty, and 
extension and lateral tilt were all within normal limits.  

On examination of the knees, he was again observed to walk 
with a perfectly normal gait and he was able to mount the 
examining table and sit with the knees at a 90 degree angle 
without difficulty.  There was no evidence of synovitis or 
effusion, and full range of motion with both knees.  
Quadriceps strength was 5/5, bilaterally.  The veteran 
located the area of pain as the patellar tendon.  The 
examiner stated that the most significant finding on 
examination was a significant degree of retropatellar 
grating, which he described as consistent with patellar 
chondromalacia with associated mild patellar tendonitis.  
There was no evidence of ligamentous instability, and 
diagnostic signs were negative for any meniscus injury.  The 
examiner provided diagnoses of a musculoligamentous strain of 
the lower back and patellar chondromalacia, bilateral, with 
associated patellar tendonitis.  

The examiner stated that the veteran's complaints were 
primarily symptomatic in nature and associated with prolonged 
standing, walking, bending, and stooping.  He also stated 
that the veteran's knee complaints were consistent with the 
degree of patellar chondromalacia evident on examination.  In 
terms of any functional limitations, he indicated that the 
veteran should be able to work an eight hour day and stand 
and walk for up to six hours in an eight hour day or for 
periods up to 30 minutes without rest.  He reported that the 
veteran should not be required to engage in activities 
requiring repeated bending, stooping, kneeling, or ascending 
or descending stairs.  He also reported that the functional 
limitations should not interfere with the veteran's current 
employment.

In a May 1999 addendum to the report of the February 1999 
examination, the examiner stated that there was no evidence 
of any motor or sensory disturbance in the lower extremities, 
the straight leg raising test was negative to 90 degrees, and 
that the other neurological tests pertaining to the lower 
extremities, including Goldthwait's sign, were negative.  He 
also stated that quadriceps strength in the lower extremities 
was 5/5.  The examiner reviewed the veteran's claims folder 
and concluded that his subjective complaints were genuine in 
nature, and although the back examination did not reveal any 
specific abnormal findings, the veteran's complaints were 
consistent with chronic lumbosacral strain.  He also reported 
that although there was no evidence of muscle atrophy, 
weakness, restriction of range of motion, or instability in 
the knees, there was retropatellar grating with range of 
motion, which was consistent with the veteran's complaints of 
activity-related pain.  


Pertinent Law and Regulations

The Board finds that the veteran's appeal of the assigned 
ratings is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the appeal.  38 U.S.C.A. § 5107(a); see also Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  The relevant evidence 
consists of the reports of VA examinations in April 1996, May 
1997, and February 1999, and the veteran's testimony.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's appeal and that VA 
has fulfilled its obligation to assist him in the development 
of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in October 
1996.  Because he has appealed the initial ratings, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson, 12 Vet. App. at 119.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Low Back Strain

Diagnostic Code 5295 provides a 40 percent evaluation for 
severe lumbosacral strain characterized by listing of the 
whole spine to one side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
applies if the symptoms are muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position.  A 10 percent evaluation applies if the symptoms 
consist of characteristic pain on motion.  A noncompensable 
evaluation applies if the disorder results only in slight 
subjective symptoms.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted if the low back disability 
is manifested by muscle spasm on extreme forward bending.  
The examiner in April 1996 found evidence of muscle spasm in 
the paravertebral muscles, and muscle spasm with flexion of 
the lumbosacral spine.  Examination in May 1997 and 
subsequently revealed no evidence of muscle spasm.  The Board 
finds, therefore, that the criteria for a 20 percent rating 
for low back strain were met from October 2, 1995, to May 6, 
1997.  Fenderson, 12 Vet. App. at 119.  Effective May 6, 
1997, the schedular criteria for a rating in excess of 
10 percent ceased to be met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); VAOPGCPREC 36-97.  
Diagnostic Code 5295, which pertains to lumbosacral strain, 
is not restricted to limitation of motion and includes as the 
rating criteria characteristic pain and subjective symptoms, 
as well as the objective criteria of limited motion and 
muscle spasm.  DeLuca, 8 Vet. App. at 202.  The Board finds, 
therefore, that the applicable diagnostic code incorporates 
all of the functional limitations resulting from the service-
connected disability.  Consideration of all the functional 
limitations does not result in a higher rating, in the 
absence of objective evidence of listing of the whole spine 
to one side, positive Goldthwaite's sign, marked limitation 
of forward bending, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion.  

Because the evidence does not show that these criteria were 
met from October 2, 1995, to May 6, 1997, the Board finds 
that entitlement to a disability rating in excess of 
20 percent for that time period is not shown.  The Board 
further finds that, effective May 6, 1997, consideration of 
the functional limitations does warrant a disability rating 
in excess of 10 percent, in that the criteria for the 
10 percent rating includes characteristic pain on motion.  
See Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992) (in 
granting an increased rating, the Board must explain why a 
higher rating is not warranted).

Bilateral Knee Chondromalacia with Associated Tendonitis

With the grant of service connection in October 1996, the RO 
evaluated the bilateral knee disorder under Diagnostic Code 
5257 for other impairment of the knee, including recurrent 
subluxation or lateral instability.  That diagnostic code 
provides a 10 percent disability rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
a 30 percent rating for severe impairment.  38 C.F.R. § 
4.71a.  

With the assignment of the 10 percent disability rating for 
the bilateral knee disorder as a single disability in January 
2000, the RO evaluated the disorder as analogous to traumatic 
arthritis.  38 C.F.R. § 4.20, 4.27.  Traumatic arthritis is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  In addition, the Rating Schedule 
includes a diagnostic code for tenosynovitis, which is 
defined as inflammation of a tendon and its enveloping 
sheath.  Stedman's Medical Dictionary (online edition).  
Tenosynovitis is also to be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5024.  Chondromalacia is 
defined as the softening of the cartilage in a joint.  
Stedman's.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  
38 C.F.R. § 4.71a.  Diagnostic Code 5261 for limitation of 
extension of the leg provides a non-compensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 
15 degrees, a 30 percent rating if limited to 20 degrees, a 
40 percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a.

Since the veteran's separation from service, bilateral 
chondromalacia with associated tendonitis has been manifested 
by swelling and pain with strenuous activity and crepitance, 
with no evidence of any limitation of motion, including 
limitation of motion due to pain.  Entitlement to separate 
10 percent disability ratings for each knee based on 
limitation of motion requires that flexion of the knee be 
limited to 45 degrees or that extension be limited to 
10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  The evidence shows that neither knee has any 
limitation of motion, including any limitation of motion due 
to pain.  DeLuca, 8 Vet. App. at 202.  The Board finds, 
therefore, that entitlement to separate 10 percent disability 
ratings for each knee based on limitation of motion is not 
warranted.

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder, including pain, 
weakness, limitation of motion, and lack of strength, speed, 
coordination or endurance.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  Because the veteran has bilateral 
chondromalacia as well as tendonitis, the bilateral knee 
disability may be evaluated under Diagnostic Code 5257.  The 
criteria for evaluating disability under Diagnostic Code 5257 
is not restricted to limitation of motion, and that 
diagnostic code incorporates all of the functional 
limitations resulting from the disability.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

Under that diagnostic code a 10 percent rating is applicable 
for each joint if the evidence indicates that the disability 
in each knee is slight.  The Board finds that the functional 
limitations resulting from the left and right knee 
disabilities, including limited walking, standing, and using 
stairs due to pain, constitutes slight knee disability.  The 
Board has determined, therefore, that the veteran is entitled 
to a 10 percent disability rating for the right knee 
disability, and a separate 10 percent disability rating for 
the left knee disability.

A disability rating in excess of 10 percent for each knee 
would apply if the evidence indicated that the bilateral knee 
disabilities were moderate.  The Board finds that the 
limitations in walking, standing, and using stairs, as 
documented in the examination reports, is not comparable to 
limited motion to 30 degrees of flexion or 15 degrees of 
extension, the only objective criteria shown for a 20 percent 
rating for knee disabilities in the Rating Schedule.  The 
Board has determined, therefore, that the criteria for 
separate disability ratings in excess of 10 percent are not 
met.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 9-98.  The evidence does not show that 
there is any limitation of motion, including limitation due 
to pain, in either knee.  The Board finds, therefore, that 
separate ratings are not warranted.

According to Diagnostic Code 5003, a 10 percent rating 
applies for X-ray evidence of arthritis in two major joints 
that is non-compensable based on limitation of motion.  A 
20 percent rating applies for X-ray evidence of involvement 
of two or more major joints with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a.  Separate 10 percent 
ratings have been granted for the bilateral knee disorder 
under Diagnostic Code 5257, representing a total rating for 
the two major joints of 20 percent.  The Board finds, 
therefore, that the application of the provisions of 
Diagnostic Code 5003 does not result in higher disability 
ratings.  See Hicks v. Brown, 8 Vet. App. 417 (1995).

Disability ratings in excess of the minimum compensable 
rating for the knee joint, which is 10 percent, have been 
assigned under Diagnostic Code 5257.  The consideration of an 
increased rating based on the provisions of 38 C.F.R. § 4.59 
is not warranted, since the veteran has been granted the 
minimum compensable evaluation for arthritis of the knee.  
The Board has determined, therefore, that entitlement to 
disability ratings in excess of 10 percent for each knee is 
not warranted at any time since the veteran's separation from 
service.  Shoemaker, 3 Vet. App. at 253; see also Fenderson, 
12 Vet. App. at 119.


ORDER

A 20 percent disability rating for low back strain is granted 
effective from October 2, 1995, to May 6, 1997, subject to 
the laws and regulations pertaining to the payment of 
monetary benefits.

A 10 percent disability rating for chondromalacia with 
associated tendonitis of the right knee is granted, subject 
to the laws and regulations pertaining to the payment of 
monetary benefits.



(continued on next page)

A 10 percent disability rating for chondromalacia with 
associated tendonitis of the left knee is granted, subject to 
the laws and regulations pertaining to the payment of 
monetary benefits.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals



 

